DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 13-14, 16-20 and 22-23 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 November 2021 was filed after the mailing date of the final Office action on 18 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The IDS was crossed out because the only reference listed therein was already listed in a Notice of References Cited by the Examiner mailed 18 November 2021.

Terminal Disclaimer
The terminal disclaimer filed on 5 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,131,652 and 10,654,840 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
Applicant’s arguments, see pages 7-8, filed 29 April 2022, with respect to the 103 rejection over Miyazawa et al. (WO 94/17059 A1) have been fully considered and are persuasive.  The rejection of claims 13-24 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: instant claims 13-14 and 16-20 are drawn to a method for preparing a compound of Formula 1, comprising heating a compound of Formula 2 with a compound of Formula 3 in the presence of a base in a suitable solvent.  Instant claims 22-23 are drawn to compounds within the scope of Formula 2.  The closest prior art, WO 94/17059 A1, teaches a method for preparing compounds that are structurally similar to the compounds of Formula 1 of the instant claims, comprising reacting compounds similar to Formulas 2 and 3 in the presence of a base in a suitable solvent while heating.  WO ‘059 does not explicitly teach or suggest compounds according to Formula 1 comprising a 4,6-dihydrogen-5-halogen pyrimidine moiety as well as a 3-halogen-5-isoxazolyl or 3-C1-C4-haloalkyl-5-isoxazolyl moiety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616  

/Mina Haghighatian/Primary Examiner, Art Unit 1616